DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant elected, without traverse, Group (I) in the reply filed on August 17, 2021, drawn to the compounds of formula (I), pyrrolo[3,2-d]pyrimidines, and compositions thereof, embraced by claims 1-7. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
	
In summary, claims 1-14 are pending and claims 1-7, 13 and 14 are under consideration. Claims 13 and 14 are new claims. 
This application contains claims 8-12, drawn to an invention nonelected without traverse. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.	

Specification
The objection to the abstract of the disclosure is withdrawn based on the amendments. 
Claim Objections
The objection to claims 1 and 2 because of the term “radical” is withdrawn based on the amendments. 
The objection to claim 3 as being dependent upon a rejected base claim, is withdrawn based on the amendments. 
Claim 13 is objected to because of the following informalities: the last two species in the claim are the same.  Appropriate correction is required.
Claim Rejections
The rejection of claims 1, 2 and 4-7 as each directed to an improper Markush group, is withdrawn based on the amendments.  

Claim Rejections - 35 USC § 112
The rejection of claims 1 and 4-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the definitions of R2 and R3 is withdrawn based on the amendments. 
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The following species are not embraced by claim 1:

    PNG
    media_image1.png
    57
    608
    media_image1.png
    Greyscale
.  If Applicant amends claim 13 to make independent, an Improper Markush Rejection will be made over claim 13 as Applicant has stated, “all compounds recited in amended claims have a "single structural similarity" by virtue of having the following substituted 5-(4-amino-6,7-dihydro-5H-pyrrolo[3,2-d]pyrimidin-5-yl)benzo[d]oxazol-2-amine core structure.” Therefore, to overcome the present rejection, Applicant may remove the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
No obviousness-type double patenting rejections over co-pending application 16907154 is being made because there is no overlap between the genus of the ‘154 application and present application. Moreover, the structural difference between the species in the ‘154 application and present applications means that the two are patentably distinct. Thus, the obviousness-type double patenting was considered but not applied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624